Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art cited fails to teach or suggest, in any reasonable combination, features of the independent claims. The cited art of Xiao (US 2020/033859), Zhang (US 2021/0061277), Meyhofer et al. (US 2017/0259753), and Dudar et al. (US 2018/0061148) fail to reasonably disclose or suggest in combination features of the independent claims. Such features are “receiving, from a database, location field of view (FOV) data for an upcoming location on a route traversed by a vehicle, wherein the database includes location FOV data for a plurality of locations on the route, the location FOV data having been stored in the database in advance and having been determined from monitoring respective FOVs of a plurality of human operators of a plurality of vehicles that previously traversed the plurality of locations on the route”. Additional cited art of Jung et al. (US 2022/0103789) discloses sharing the field of view data of preceding vehicles in real time, see at least Fig. 13, and Para. [0388-0390]. Paraundekar et al. (US 2018/0005525) discloses storing gaze information of the driver (FOV data) as driver data (Para. [0072] for retrieval from a lead/main vehicle at a later time, see Para. [0086-0090]. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY JOSEPH WALLACE whose telephone number is (469)295-9087. The examiner can normally be reached 7:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff A Burke can be reached on 5712703844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Z.J.W./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664